uniform issue list department of the treasury internal_revenue_service washington d c jun tax_exempt_and_government_entities_division plan re ein trustees union proposed amendment dear this letter constitutes notice that sec_412 of the internal_revenue_code code and sec_304 of the employee_retirement_income_security_act_of_1974 erisa both prior to amendment by the pension_protection_act of ppa ‘06 do not apply to the proposed amendment with respect to the plan in granting this approval we have considered only the reasonableness of the amendment and its impact on plan liabilities accordingly we are not expressing any opinion as to the accuracy or acceptability of any calculations or other material submitted with your request all following references to the code and erisa refer to the code and erisa prior to amendment by ppa '06 sec_412 of the code and sec_304 of erisa provide that if an extension of time under sec_412 of the code and sec_304 of erisa is in effect with respect to a plan that is amended to increase the liabilities of the plan by reason of any increase in benefits any change in the accrual_of_benefits or any change in the rate at which benefits become nonforfeitable such extension shail not apply to any plan_year ending on or after the date on which such amendment is adopted sec_412 of the code and sec_304 of erisa provide that sec_412 of the code and sec_304 of erisa shall not apply to any plan amendment which the secretary_of_the_treasury determines to be reasonable and which provides only de_minimis increases in the liabilities of the plan an extension of the amortization periods for amortizing the unfunded liabilities of the plan as of date was granted by a letter_ruling dated date in accordance with sec_412 of the code and sec_304 of erisa the plan is a defined_benefit_plan that is also a multiemployer_plan as defined under sec_414 of the code and was effective date the plan covers employees of employers who have signed collective bargaining agreements with the union in addition employees of the union and the union's health and welfare fund a welfare_benefit_plan affiliated with the plan are included as plan participants the trustees represent that the proposed amendment is desired due to a shortage of qualified union personnel in the industry in the plan’s geographic area the proposed amendment to be effective as of date would increase the future benefit service accruals by prospectively eliminating the suspension of benefit payments to certain plan participants specifically under the proposed amendment the pension benefit payable to a pensioner between the ages of and shall no longer be permanently suspended for each calendar month in which such pensioner works one or more hours_of_service including self employment in the food industry and an occupation in which the pensioner was employed at any time under the plan and the geographic area covered by the plan at the time payment of benefits to the pensioner commences the proposed amendment allows a small_group of specially trained older workers to continue working past attainment of age or retire and later return to work without forfeiting retirement benefits whether or not the increase in the plan liabilities due to the proposed amendment is de_minimis may be evaluated by its impact on the projected future funded status of the plan as well as its immediate impact on the liability of the plan the trustees have represented that the plan's funding ratio is expected to increase from as of date to as of date prior to the impact of the proposed amendment reflecting the impact of the proposed amendment the plan’s funding ratio is expected to be as of date also the plan’s accrued liability measured on date is expected to increase by due to the impact of the proposed amendment based on the information submitted the proposed amendment is reasonable because it increases the available number of specially trained workers in the plan's geographic area at a time when there is a shortage of workers with these skills it also provides only a de_minimis increase in the plan's liabilities because the plan's accrued liability as of date increases by only due to the proposed amendment and the funding ratio is projected to continue to increase into the future with the overall funding ratio projected to be reduced by only dollar_figure percentage points as of date due to the proposed amendment accordingly based on the information submitted as allowed under sec_412 of the code and sec_304 of erisa the proposed amendment is reasonable and provides only a de_minimis increase in plan liabilities hence sec_412 of the code and sec_304 of erisa do not apply to the proposed amendment and the proposed amendment may be implemented without affecting the extension of time to amortize the unfunded liabilities previously granted by the service this ruling letter is directed solely to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited by others as precedent a copy of this ruling letter is being sent to your authorized representative in accordance with a power_of_attorney on file in this office if you have any questions regarding this matter please contact id oo yat sincerely yours dl ch ho david m ziegler manager employee_plans actuarial group cc
